               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


 JOHN A. SOSINAVAGE,
                                      HONORABLE JEROME B. SIMANDLE
                Plaintiff,

      v.                                     Civil Action
                                         No. 14-3292 (JBS-AMD)
 JOHN SCOTT THOMSON, et al.,

                Defendants.                     OPINION


APPEARANCES:

Cheryl L. Cooper, Esq.
LAW OFFICES OF CHERYL L. COOPER
342 Egg Harbor Road, Suite 1-A
Sewell, NJ 08080
     Attorney for Plaintiff

Christine O’Hearn, Esq.
BROWN & CONNERY, LLP
360 Haddon Avenue
Westmont, NJ 08108
     Attorney for County Defendants

SIMANDLE, District Judge:

     INTRODUCTION

     This matter comes before the Court on a renewed motion for

sanctions filed by Defendants County of Camden, Police Chief

Thomson, Deputy Chief Cuevas, Deputy Chief Lynch, and Louis Vega

in their capacity as employees of the County of Camden and Camden

County Police Department (collectively, “the County Defendants”)

pursuant to Rule 11, Fed. R. Civ. P., and the New Jersey Frivolous

Claims Act, N.J.S.A. § 2A:15-59.1. [Docket Item 189.] For the
reasons discussed below, the Court will grant the sanctions motion

pursuant to Rule 11 and order that Plaintiff’s attorney, Ms. Cheryl

L. Cooper, Esq., reimburse the County Defendants’ for reasonable

fees and expenses, as a deterrent to Rule 11 violations, in an

amount to be determined, subject to Ms. Cooper’s ability to pay.

      FACTUAL BACKGROUND AND PROCEDURAL HISTORY1

      On May 22, 2014, Ms. Cooper initiated this 42 U.S.C. § 1983

action in federal court on behalf of Plaintiff John A. Sosinavage

(“Plaintiff”), a former Lieutenant in the Camden City Police

Department, against the City of Camden, the County of Camden, and

Officers John Scott Thomson, Orlando Cuevas, Michael Lynch, and

Louis Vega in their individual and official capacities as employees

of both the City of Camden and County of Camden.2 [Docket Item 1.]

Shortly thereafter, an Amended Complaint was filed a matter of

right. [Docket Item 4.] The Amended Complaint only asserted § 1983

liability as to the Camden County Defendants “on the basis that

the   County   of   Camden   took   over   the   City   of   Camden’s   Police

Department,” and “[n]othing in the Amended Complaint alleges any



1    The Court incorporates by reference the factual background
and procedural history of this case as described in its earlier
decisions, including the May 24, 2018 Opinion granting summary
judgment [Docket Item 184], and recounts only those facts necessary
for resolution of the pending motion for sanctions.

2    Around the same time, Ms. Cooper also filed a separate federal
action on behalf of Lieutenant Anthony Carmichael, which is also
set before the undersigned, Carmichael v. Thomson, et al., 14-
3323-JBS-AMD (D.N.J. filed on May 27, 2014).
                                      2
retaliatory action taken by the County against Plaintiff.” [Docket

Item 24 at ¶ 2.]

     On February 17, 2015, Ms. Cooper moved to file a Second

Amended Complaint to add claims against the County Defendants based

on a failure-to-hire theory of liability for age discrimination

under the New Jersey Law Against Discrimination and/or retaliation

and Monell claims under § 1983. [See Docket Item 26-2 at ¶¶ 207-

44.] Specifically, the Proposed Second Amended Complaint alleged

that the County Defendants discriminated against Plaintiff based

on age and/or retaliated against Plaintiff by not sending him a

letter expressly inviting him to apply for employment with the

Camden County Police Department when his name was on a state-wide

reemployment list, commonly referred to as a “Rice List.” [Id.]

The County Defendants opposed the motion to amend on the basis of

factual and legal futility. [Docket Item 27.] The County Defendants

argued in 2015 that amendment would be futile since Plaintiff was

alleging discriminatory failure to hire when “Plaintiff admittedly

has never applied for employment with the County Police Department”

and, according to the County Defendants, they “indisputably have

never used a ‘Rice List’ to appoint police officers to the County

Police Department.” [Id. at 4.]

     On March 5, 2015, counsel for the County Defendants, Ms.

Christine P. O’Hearn, Esq., transmitted a letter to Ms. Cooper

demanding   that   she   withdraw   all   claims   against   the   County

                                    3
Defendants,   including   those   in   the   Proposed   Second   Amended

Complaint alleging discrimination and/or retaliation for failure

to hire, and advising Ms. Cooper that, if she did not do so, the

County Defendants would pursue sanctions under Fed. R. Civ. P. 11,

the New Jersey Frivolous Claims Act, and/or other state and federal

remedies related to frivolous litigation. [Docket Item 189-3 at 2-

3.] Ms. Cooper did not respond to the March 5, 2015 letter, nor

did she withdraw any of the proposed claims against the County

Defendants. [Docket Item 189-2 at ¶ 3.]

     On March 23, 2015, Ms. O’Hearn formally served Ms. Cooper

with a Rule 11 motion and notified her of the twenty-one-day safe

harbor period within which to withdraw all claims against the

County Defendants. [Docket Item 189-3 at 5.] Three days later, Ms.

O’Hearn agreed by email to extend the twenty-one-day period for an

additional fourteen days as a courtesy, and further stated “[i]f

for some reason that is not enough time, let me know and we can

discuss at that point.” [Docket Item 189-3 at 7-8.] Accounting for

the extension of time, the safe harbor period expired on April 27,

2015. [Docket Item 189-2 at ¶ 6.] Ms. Cooper again did not withdraw

any proposed claims against the County Defendants. [Id. at ¶ 7.]

     On May 1, 2015, the County Defendants filed on the electronic

docket a motion for sanctions pursuant to Rule 11, Fed. R. Civ.




                                   4
P.3 [Docket Item 29-1.] Ms. Cooper untimely4 filed an opposition

brief to the sanctions motion [Docket Item 32], and the County

Defendants filed a reply. [Docket Item 35.]

     In an Order dated July 28, 2015, the late Judge Joseph E.

Irenas,   to   whom   this   case   was   previously   assigned,   granted

Plaintiff’s motion to amend in part and denied without prejudice

the County Defendants’ motion for sanctions. [Docket Item 36.]

With respect to Plaintiff’s motion to amend claims against the

County Defendants, Judge Irenas found:

     [W]ith regard to the claims involving the alleged Rice
     List, [the County] Defendants’ argument boils down to
     nothing more than a simple denial of a fact alleged in
     the Proposed Second Amended Complaint. Such an argument
     is irrelevant to the inquiry here, which is whether
     Plaintiff has stated a claim. Plaintiff alleges a Rice
     List was used; [the County] Defendants assert it was
     not. Presumably, discovery will reveal which allegation
     is correct.

[Docket Item 36 at ¶ 5.] In denying the County Defendants’ motion

for sanctions without prejudice, Judge Irenas further explained:

“[the County] Defendants assert Plaintiff’s allegation is without




3    The County Defendants explicitly “reserve[d] their right to
seek sanctions pursuant to the New Jersey Frivolous Claims statute,
N.J.S.A. § 2A:15-59.1, after entry of final judgment.” [Id. at
n.1.]

4    As the docket clearly reflects, this was not the first, nor
would it be the last, time that Ms. Cooper disregarded a deadline
or failed to comply with procedural requirements in this case. The
Court need not recount each instance here, except to note that
these repeated and prolonged delays by Ms. Cooper increased the
County Defendants’ time and efforts to defend these claims.
                                     5
evidential support, but this case is only at the pleading stage.

The sanctions issue is better determined after Plaintiff has had

the opportunity to develop his proofs through discovery.” [Id. at

¶ 6] (emphasis added). The Second Amended Complaint was filed on

October 9, 2015. [Docket Item 44.]

     On September 15, 2016, the County Defendants filed a motion

for summary judgment on Counts Eight, Nine, and Ten of the Second

Amended Complaint. [Docket Item 71.] Through an extraordinary

series   of   delays     due   to    Ms.   Cooper’s     health      and    other

complications, Plaintiff’s opposition was not filed until more

than one year later, on December 31, 2017. [Docket Item 142.] The

County Defendants timely filed a reply brief. [Docket Item 155.]

On May 24, 2018, after oral argument, the Court granted summary

judgment in favor of the County Defendants on all counts. See

Sosinavage v. Thomson, 2018 WL 2357743 (D.N.J. May 24, 2018).

     The County Defendants subsequently renewed their motion for

sanctions pursuant to Rule 11, Fed. R. Civ. P., and the New Jersey

Frivolous Claims Act, N.J.S.A. § 2A:15-59.1, [Docket Item 189],

and now seek to recover “the nearly $100,000.00 in taxpayer dollars

needlessly    incurred    in   the   defense   of     this   four    (4)    year

litigation.” [Docket Item 189-1 at 2.] Plaintiff opposes the County

Defendants’ motion, arguing that Ms. Cooper exercised sufficient

due diligence in researching and advancing Plaintiff’s claims at

the time the Second Amended Complaint was filed and                       further

                                      6
claiming, rather astonishingly, that “[t]here is no continuing

duty on counsel to amend or correct a filing based on after-

acquired knowledge.” [Docket Item 199 at 8.] For the reasons

discussed below, the Court finds little difficulty reaching the

inevitable conclusion that Ms. Cooper breached her duties under

Rules 11(b)(2) & (3) from the time of her endorsing a clearly-

frivolous Second Amended Complaint against the County Defendants

and continuing to date, and that sanctions are warranted in this

case, and will grant the County Defendants’ motion pursuant to

Rule 11.5

     STANDARD OF REVIEW

     Federal Rule of Civil Procedure 11 is intended to discourage

the filing of frivolous, unsupported, or unreasonable claims by

“impos[ing] on counsel a duty to look before leaping and may be

seen as a litigation version of the familiar railroad crossing

admonition to ‘stop, look, and listen.’” Lieb v. Topstone Indus.

Inc., 788 F.2d 151, 157 (3d Cir. 1986). Rule 11 sanctions are

“aimed at curbing abuses of the judicial system,” Cooter & Gell v.

Hartmax     Corp., 496   U.S.   384,   397   (1990),   and   “intended   to

discourage the filing of frivolous, unsupported, or unreasonable




5    Because the Court will grant the County Defendants’ motion
pursuant to Rule 11, the Court need not address whether the New
Jersey Frivolous Claims Act might also apply.
                                       7
claims.” Leuallen v. Borough of Paulsboro, 180 F. Supp. 2d 615,

618 (D.N.J. 2002).

       To that end, Rule 11(b) requires, in relevant part, that an

attorney certify that “the claims, defenses, and other legal

contentions are warranted by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law or

for establishing new law,” Fed. R. Civ. P. 11(b)(2), and that “the

factual contentions [in any pleading, written motion, or other

paper] have evidentiary support or, if specifically so identified,

will    likely     have   evidentiary   support   after   a   reasonable

opportunity for further investigation or discovery.” Fed. R. Civ.

P. 11(b)(3). Subjective good faith on the part of the attorney is

insufficient to avoid sanction. Gaiardo v. Ethyl Corp., 835 F.2d

479, 482 (3d Cir. 1987). Rather, Rule 11 “imposes an objective

standard of reasonable inquiry which does not mandate a finding of

bad faith.” Chambers v. NASCO, Inc., 501 U.S. 32, 47 (1991).

       DISCUSION

       As an initial matter, the Court rejects outright Ms. Cooper’s

assertion that sanctions are not warranted here because she used

sufficient due diligence in researching and advancing Plaintiff’s

claims at the time the Second Amended Complaint was filed and that

“[t]here is no continuing duty on counsel to amend or correct a

filing based on after-acquired knowledge.” [Docket Item 199 at 8]

(citing Teamsters Local Union N. 430 v. Clement Express, Inc., 841

                                    8
F.2d 66, 68 (3d Cir. 1988), Pensiero v. Lingle, 847 F.2d 90, 94-

95 (3d Cir. 1988), and Gaiardo, 835 F.2d at 484). To the contrary,

Rule 11 establishes an ongoing duty to cease litigation of claims

that are no longer tenable. See Fed. R. Civ. P. 11(b) (“By

presenting to the court a pleading, written motion, or other paper

- whether by signing, filing, submitting, or later advocating it.

. . .”) (emphasis added). As the Notes of the Advisory Committee

(1993 Amendment) explain, “if evidentiary support is not obtained

after   a   reasonable   opportunity       for    further     investigation   or

discovery, the party has a duty under [Rule 11] not to persist

with that contention. Subdivision (b) does not require a formal

amendment    to   pleadings   for    which      evidentiary    support   is   not

obtained, but rather calls upon a litigant not thereafter to

advocate such claims or defenses.” (emphasis added).

     At a minimum, counsel may not continue to rely on a mistaken

factual or legal position in subsequent submissions if, after

discovery, it becomes obvious that such a position is no longer

tenable.    See   Gaiardo,    835   F.2d   at    484   (“Notwithstanding      the

emphasis on the time of initial submission, however, parties will

not be entitled to continuing immunity if they acquire or should

acquire knowledge under the Rule’s standard before a later filing.

Subsequent papers must be judged by information available when

they are filed. For example, a defendant’s answer may be in the

spirit of the Rule at the time of filing, but a motion for summary

                                       9
judgment founded on the same theory may violate the Rule if

investigation or research shows that the initial information was

incorrect. Liability would be based on circumstances present when

the motion is filed, not when the answer was filed.”). Thus, even

if it were reasonable for Ms. Cooper to have been unaware of the

frivolous   nature   of   Plaintiff’s   claims   vis-à-vis   the   County

Defendants when she filed the Second Amended Complaint, which it

was not, Ms. Cooper was certainly required under Rule 11 to stop

advancing those claims when it because clear through discovery

that Plaintiff could not satisfy the prima facie elements of a

failure-to-hire claim. Indeed, this is the very scenario the Court

anticipated in the July 28, 2015 Order, wherein Judge Irenas

dismissed the County Defendants’ motion for sanctions without

prejudice and explained that, “[t]he sanctions issue is better

determined after Plaintiff has had the opportunity to develop his

proofs through discovery.” [Docket Item 36 at ¶ 6.] The County

Defendants had clearly placed Ms. Cooper on notice that her client

never sought employment with the Camden County Police Department

and that the “Rice List” was not used in recruiting or hiring of

any applicants for the new County Police Department. Indeed, Ms.

Cooper’s client, John Sosinavage, himself possessed the material

facts at all relevant times that he had proclaimed he would never

seek to work with the new County Police Department and that he, in

fact, never applied. Hence, the notion that he was the victim of

                                  10
discrimination and/or retaliation in the Camden County Police

Department’s      failure      to    hire    him      was    factually    and    legally

frivolous ab initio. Ms. Cooper could have simply confirmed this

with Mr. Sosinavage and averted three years of futile litigation.

     This Court is now compelled to conclude that, under the

objective standard provided for by Rule 11, Ms. Cooper has failed

to come forward with any facts that would justify the allegations

against the County Defendants in the Second Amended Complaint or

her years-long prosecution of Plaintiff’s failure-to-hire case

against   the     County      Defendants.        As    Plaintiff’s      own   deposition

testimony revealed: (1) he received an application for the Camden

County Police Department and instructions on how to apply via

email;    (2)   he     made    a    conscious         decision    to    not   submit   an

application       or   questionnaire         to       the    Camden     County   Police

Department; and (3) he told others he did not want to work for the

Camden County Police Department and would not accept a position if

one had been offered to him. Sosinavage, 2018 WL 2357743, at *6.

Ms. Cooper also failed to adduce any evidence that the Camden

County Police Department ever hired anyone (from the Rice List or

otherwise) who did not apply, with the exception of Chief Thomson

himself    (who      was   appointed        to    lead      the   new   County    Police

Department), and she has still never cited a single provision of

law entitling a Rice List officer to receive an unsought offer of



                                            11
employment.6 Id. at *6. Simply, for more than three years, Ms.

Cooper    pursued   a   failure-to-hire    case     against     the   County

Defendants that she knew or should have known was factually and

legally   frivolous,    despite   clear   warning   of   precisely     these

deficiencies in 2015.

     As described above, Ms. Cooper was given more-than-adequate

notice by the County Defendants that a sanctions motion would be

forthcoming. The County Defendants then provided Ms. Cooper with

ample time to withdraw or correct Plaintiff’s deficient claims

against the County Defendants before the safe harbor period had

elapsed. The undersigned even gave Ms. Cooper an opportunity to

withdraw Plaintiff’s failure-to-hire claims against the County

Defendants at the very outset of oral argument on the County

Defendants’ summary judgment motion held on April 20, 2018. [Docket

Item 173.] Unfortunately, Ms. Cooper continuously opted against

doing so. The situation before this Court is the quintessential

case that Rule 11 was designed to handle, a suit without proper

factual foundation and one that is legally unreasonable – the truly

“exceptional   circumstance”      distinguishing    it   from   the   merely




6    Rather, as the Court previously explained, the Rice List is
simply “a civil service procedure whereby law enforcement officers
laid off by a government agency for reasons of economy can be
placed on the list and are eligible for appointment as a law
enforcement officer within the state with preference on the list.”
Id. at *8 (internal citations omitted).
                                    12
unsuccessful     case. Ford     Motor    Co.   v.     Summit   Motor    Products,

Inc., 930 F.2d 277, 289 (3d Cir. 1991).

     Having found that plaintiff's counsel has violated Rules

11(b)(2) & (3), the Court must next determine whether to impose a

sanction and, if so, what sanction is appropriate under Rule 11(c).

Pursuant to Rule 11(c), a court may impose sanctions, including

“an order directing payment to the movant of part or all of the

reasonable attorney’s fees and other expenses directly resulting

from the violation.” Fed. R. Civ. P. 11(c)(4). Any sanction imposed

“must be limited to what suffices to deter repetition of the

conduct or comparable conduct by others similarly situated.” Id.

     That there should be a sanction is evident here, arising from

the circumstances that include a prolonged assertion of claims

having no basis in fact or law, by an attorney, accompanied by

countless   other      delays    arising       from    the     attorney's      non-

responsiveness and failures to appear when required by the court.

All of this has had an enormously wasteful effect on the time and

expense of this litigation; indeed, all efforts by the County

Defendants to defend the entire case would have been unnecessary

if counsel had not violated Rule 11, that is, if the case had not

proceeded   on   the   demonstrably      false      premise    that    the   County

Defendants discriminated and/or retaliated against Plaintiff by

failing to hire him for a position he knew about, disclaimed

wanting, dissuaded others from seeking, and never applied for.

                                        13
Much public expense has been incurred by the County Defendants to

meet the charges of Plaintiff's baseless allegations over this

prolonged   period.   Accordingly,    this   Court   finds   that   it   is

appropriate to award Rule 11 sanctions to the County Defendants

for the reasonable attorney's fees and expenses incurred since the

date of filing of the Second Amended Complaint [Docket Item 44],

namely, October 9, 2015.7

     The Court does not determine the precise amount of monetary

sanction at this time. The next step requires the County Defendants

to submit their counsel’s affidavit of fees and expenses justifying

the amount sought, particularized in the manner required by Local

Civil Rule 54.2, within fourteen (14) days hereof. Ms. Cooper will

then have the opportunity to submit any objections as to the

amounts claimed, within fourteen (14) days of the filing of the

County Defendants’ fee petition.

     The Court is mindful that Ms. Cooper is a solo practitioner

who may have limited financial resources from which to compensate

the County Defendants for the fees and expenses they have incurred


7    The Court has considered and ruled out as insufficient other
types of sanctions mentioned in Rule 11(c)(4) including
nonmonetary directives (which could include, for example,
completion of continuing legal education, a letter of apology, or
refraining from handling similar cases in the future), or to pay
a penalty into court. In its discretion, the Court has determined
that the remedy that is necessary and sufficient to redress and to
deter future violations by this attorney and others is the
requirement to reimburse part or all fees and expenses of defending
the case.
                                 14
in   this   case.   Any   monetary   sanction   under   Rule   11   must   be

sufficient, but not greater than necessary, to address the severity

and persistence of the violation and deter future violations by

the attorney and others consistent with Rule 11(c)(4). Indeed,

among other things, district courts are required “to consider

various mitigating factors in their calculation of the total

monetary compensation owed by lawyers who have been found to have

violated Rule 11,” including the sanctioned party’s ability to

pay. Doering v. Union Cty. Bd. of Chosen Freeholders, 857 F.2d

191, 195 (3d. Cir. 1988). As the Third Circuit has explained:

      Obviously, the deterrent effect of an award of attorney’s
      fees depends on the extent of the sanctioned party’s
      resources. But while a monetary sanction, such as attorney’s
      fees, is clearly an acceptable choice of deterrent, courts
      must be careful not to impose monetary sanctions so great
      that they are punitive – or that might even drive the
      sanctioned party out of practice.

Id. at 195-96. Accordingly, in connection with her filing of any

objections to the amounts of the County Defendants’ claimed fees

and expenses, the Court will permit Ms. Cooper to submit an

affidavit (under seal but provided to Ms. O’Hearn as confidential

information) addressing her ability to pay, which the Court will

consider in determining the appropriate amount of reasonable fees

and expenses required as a deterrent to be awarded to the County

Defendants and paid by counsel for Plaintiff. This affidavit shall




                                     15
be submitted to the Court and Ms. O’Hearn within fourteen (14)

days of the filing of the County Defendants’ fee petition.8

     CONCLUSION

     For the foregoing reasons, the County Defendants’ motion for

sanctions will be granted pursuant to Rule 11, Fed. R. Civ. P.

Consistent with Federal Rule of Civil Procedure 54(d)(2), within

fourteen (14) days of entry of the accompanying Order, the County

Defendants shall submit a Certification of Counsel of Legal Fees

and Expenses incurred in this action, itemized as required in Local

Civil   Rule   54.2.   Within   fourteen   (14)   days   of   the   County

Defendant’s application, Ms. Cooper shall file a reply on the

public docket indicating with specificity each objection, if any,

to the amounts requested. Ms. Cooper may also file, at the time of

any objections, an affidavit under seal with proper service made

to the County Defendants, addressing her ability to pay the amount

of fees    and expenses   requested by the County Defendants.           An

accompanying Order will follow.


2/8/2019                                s/ Jerome B. Simandle___
Date                                    JEROME B. SIMANDLE
                                        U.S. District Judge

8    If counsel claims a reduced ability to pay, at a minimum, the
submission shall be accompanied by a copy of the two most recent
federal income tax returns. See, e.g., Pope v. Fed. Express Corp.,
138 F.R.D. 684, 690 (W.D. Mo. 1990) (court ordered the production
of and examined sanctioned attorney’s income tax returns for past
five years). A profit/loss statement for Plaintiff’s counsel’s law
firm for calendar year 2018, giving a truthful factual basis for
the data therein, would also be useful.
                                   16
